Exhibit MODIFICATION AND FORBEARANCE AGREEMENT THIS MODIFICATION AND FORBEARANCE AGREEMENT (this “Modification”), made and entered into this 12th day of January, 2009, by and among WILSON FAMILY COMMUNITIES, INC., a Delaware corporation (“Borrower”), GREEN BUILDERS, INC., a Texas Corporation formerly known as WILSON CONVERSION, INC., a Texas corporation, successor by conversion to WILSON HOLDINGS, INC., a Nevada corporation (“Guarantor”), and GRAHAM MORTGAGE CORPORATION, a Texas corporation (“Holder”); WITNESSETH: WHEREAS, Borrower executed that certain Deed of Trust Note dated March 8, 2007, payable to the order of
